DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 
Response to Amendment
 This Office Action is in response to the amendment filed on 6/15/2022. As directed by the amendment, claims 5 and 15 were canceled, claims 1-4, 6-14 and 16-17 were amended, and no new claims were added. Thus, claims 1-4, 6-14 and 16-18 are pending for this application.
 
 REASONS FOR ALLOWANCE
Claims 1-4, 6-14 and 16-18 are allowed. 
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not disclose, either alone or in combination, the specific structural and functional limitations of the sedation device of claim 1 such that the sedation device includes at least one insert is fixedly mounted within the housing to reduce the deadspace volume within the housing, the at least one insert being mounted against an outer wall of the ventilator chamber or against an outer wall of the patient chamber spaced-apart from the filter to provide an air flow path therebetween.
The closest prior art of record are: Secur2005 (https://www.youtube.com/watch?v=R0sy
XscHD94, published January 17, 2007. See attached automated transcript for text of video), Gibeck (WO9714465A1), Anthony (US 5,970,210), and Hicks (US 5,195,527).
While the above-mentioned references are related to the claimed invention, they do not disclose, either alone or in combination, the limitations of the sedation device of claim 1. Specifically, the prior art does not disclose at least one insert is fixedly mounted within the housing to reduce the deadspace volume within the housing, the at least one insert being mounted against an outer wall of the ventilator chamber or against an outer wall of the patient chamber spaced-apart from the filter to provide an air flow path therebetween.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 Conclusion  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MOON whose telephone number is (571)272-2554. The examiner can normally be reached Monday-Thursday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MOON/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785